Citation Nr: 1216595	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating, in excess of 20 percent, for service-connected recurrent anterior dislocation, right shoulder (hereinafter a right shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Phoenix, Arizona, which, in pertinent part, granted service connection for recurrent anterior dislocation of the right shoulder (nondominant extremity), assigning a 10 percent evaluation, effective from January 11, 2004.   In 2009, the Veteran underwent outpatient surgical treatment  (open Bankhart repair of the right shoulder) for his service-connected disability.  In a January 2010 rating decision an increased rating of 20 percent was assigned effective March 30, 2007, based, in part, on his surgical residuals.  Subsequently, in a February 2012 rating decision the Veteran was granted a 20 percent rating effective from January 11, 2004.  

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

In November 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the above issue was remanded by the Board in February 2011 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.  

FINDING OF FACT

The Veteran's service-connected right shoulder disability is manifested by some limitation of motion, with abduction and forward flexion, at worst, limited to 90 degrees, recurrent dislocation, and guarding of movement.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 20 percent, for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in October 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  As the current claim is one for an increased initial rating and therefore service connection has been substantiated, no further notice addressing the downstream disability rating requirement is necessary.  Nevertheless, the October 2007 letter provided this notice to the Veteran.  

The Board observes that the October 2007 letter was sent to the Veteran prior to the January 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

In February 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to attempt to obtain copies of any outstanding private treatment records specifically those from Arrowhead Community Hospital dated February 2008 and from Sun Health pertaining to February 2009 right shoulder arthroscopy.  The remand also ordered for the Veteran to be afforded a VA examination addressing the current severity level of his service-connected right shoulder disability.  The requested records having been obtained and requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran. See §5103A; 38 C.F.R. §§ 3.159(c)(4) , 3.326(a); Green v. Derwinski, 1 Vet. App. 121  (1991). Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589  (1991); 38 C.F.R. § 3.327(a). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).   Multiple VA opinions, with respect to the issue on appeal, have been obtained in November 2007, January 2010, and August 2011 with a clarification of the August 2011 opinion noted in February 2012.  38 C.F.R. § 3.159(c) (4).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the examiners considered all of the pertinent evidence of record, as well as the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's right shoulder claim.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28. As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected right shoulder disability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
	
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's right shoulder disability, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has reported pain attributed to his right shoulder, as mentioned previously, pain is taken into account in the schedular ratings as it is generally present with these types of disabilities.

The Board notes, initially, that the Veteran was assigned a 10 percent rating under Diagnostic Code 5299-5203, effective January 11, 2004.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In a January 2010 rating decision, the Veteran was assigned a rating increase to 20 percent under Diagnostic Code 5202, effective March 30, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202.  Subsequently, in a February 2012 rating decision the Veteran was assigned a rating increase to 20 percent under Diagnostic Code 5202, effective from January 11, 2004.  As such the Board will address whether the Veteran is entitled to an initial rating, in excess of 20 percent, effective January 11, 2004.  

Rating evaluations for the shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  In this case, the Board observes that the Veteran is claiming a right shoulder condition, which is his nondominant side.  Therefore, the rating evaluations for the minor arm will be applied accordingly.  Diagnostic Codes 5200 through 5203 are applicable for shoulder and arm disabilities.

Under Diagnostic Code 5200, ankylosis of scapulohumeral articulation, noting the scapula and the humerus move as one piece, unfavorable with abduction limited to 25 degrees from side warrants a 50 percent evaluation for the major side and a 40 percent evaluation for the minor side.  Intermediate between favorable and unfavorable warrants a 40 percent evaluation for the major side and a 30 percent evaluation for the minor side.  Favorable ankylosis with abduction to 60 degrees and the ability to reach mouth to hand warrants a 30 percent evaluation for the major side and a 20 percent evaluation for the minor side.  38 C.F.R. § 4.71a.  The evidence of record does not reflect findings of ankylosis of the scapulohumeral articulation as such, Diagnostic Code 5200 is inapplicable and will not be discussed.

Diagnostic Code 5201 provides for a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side.  Limitation of motion when motion is only possible to midway between the side and shoulder level is evaluated at 30 percent for the major side and 20 percent for the minor arm.  When motion is only possible to the shoulder level a 20 percent evaluation is required for both the major and minor side.  Id.

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, an 80 percent rating is assigned and for the minor arm, 70 percent rating is assigned for loss of head of the major humerus (flail shoulder).  For nonunion (false flail joint) of the humerus a 60 percent rating is assigned for the major arm and a 50 percent rating is assigned for the minor arm.  Fibrous union of the humerus warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes is rated at 30 percent for the major arm and 20 percent for the minor arm.  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes warrants a 20 percent rating for both the major and minor arm.  Malunion of the humerus with marked deformity is rated at 30 percent for the major arm and 20 percent for the minor arm.  Both the major and minor arms are rated at 20 percent for only moderate deformity.  Id.

Under Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula, for both the major and the minor side, dislocation warrants a 20 percent evaluation, nonunion with loose movement warrants a 20 percent evaluation, nonunion without loose movement warrants a 10 percent evaluation, and malunion warrants a 10 percent evaluation.  The disability can also be rated on impairment of function of a contiguous joint.  Id.  Under Diagnostic Code 5203, no more than a 20 percent rating is available. 

Additionally, the Board notes that in the case where there is evidence of arthritis, the shoulder can also be rated under Diagnostic Code 5010.  Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In this instance, the August 2011 VA examiner noted that in perhaps a decade or two from now, because of the tightness of the shoulder, there may be the beginning development of glenohumeral degenerative arthritis.  Currently, there is no X-ray evidence of arthritis, as such Diagnostic Code 5010 is inapplicable in this instance.

Normal range of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate I.

As noted above the Veteran was afforded several VA examinations during the course of the appeal.  The Veteran was initially afforded a VA examination with regard to his right shoulder in November 2007.  The Veteran reported constant pain and recurring disclocation.  The Veteran reported having experienced 5 dislocations at the time of the examination.  Upon examination the Veteran exhibited pain and limitation of motion.  Specifically, the Veteran exhibited forward flexion to 180 degrees, abduction to 119 degrees, external rotation to 68 degrees, and internal rotation to 90 degrees.  Following three repetitions the Veteran exhibited forward flexion of 180 degrees, active abduction to 106 degrees and passive to 110 degrees, external rotation to 81 degrees, and internal rotation to 90 degrees.  Major functional limitation was impacted by pain rather than weakness, fatigue, or lack of endurance or incoordination.  The examiner noted 5/5 muscle strength for abductors and adductors with posterior tenderness and positive crepitus.  The Veteran was diagnosed with recurrent anterior dislocations of the right shoulder.

The Veteran was subsequently afforded a VA examination in January 2010.  The examiner noted that with regard to his right shoulder the Veteran experienced pain, stiffness, and weakness that affected the motion of the joint.  The examiner further noted that the Veteran had inflammation with symptoms of warmth and tenderness.  The Veteran reported severe, weekly flare-ups, that lasted for hours and were usually caused by overuse.  Finally the Veteran noted popping with movement and pain.  The examiner noted that the Veteran had surgery, specifically open Bankhart lesion repair, on his right shoulder in early 2009.  The examiner noted no recurrent dislocations, but found that the Veteran had tenderness, pain at rest, and guarding of movement with regard to his right shoulder.  Upon examination the Veteran exhibited forward flexion to 90 degrees, abduction to 90 degrees, external rotation to 55 degrees and internal rotation to 50 degrees.  The examiner noted no objective evidence of pain or additional limitation following repetitive motion.  X-rays taken in conjunction with the examination revealed previous resection of the distal segment of the clavicle, previous surgery with 3 anchors in the glenoid region, and surgical clips projected in the axillary region.  The examiner diagnosed the Veteran with chronic right shoulder strain with loss of range of motion, and residuals of open Bankhart repair.  Finally the examiner addressed occupational impact and noted decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, decreased strength, and pain resulting in increased absenteeism.  

Most recently the Veteran was afforded a VA examination in August 2011.  The Veteran reported limited motion in his right shoulder with tingling pain that radiated down his arm.  The Veteran further noted that he had not experienced a flare-up in the previous year and had not missed any work in relation to his right shoulder during that time.  The Veteran stated that he had not experienced popping or dislocation of the shoulder since his surgery in 2009; however the pain had increased.  Upon examination the Veteran exhibited forward flexion of 100 degrees, abduction to 90 degrees, external rotation to 40 degrees, and internal rotation to 60 degrees.  Three times repetition did not produce greater limitation or additional weakness, pain, fatigue, lack of endurance, or incoordination.  Manual testing of the muscles revealed weakness in external rotation, but there was no sensory loss.  The examiner noted that the Veteran had a 14 cm scar over the superior aspect of his right shoulder which was nontender.  X-rays taken in conjunction with the examination revealed postsurgical deformity of the acromioclavicular joint and postsurgical clips in the glenoid labrum and glenoid fossa of the shoulder.  Finally the examiner noted that the Veteran was able to work regularly with limited modifications made in and around his computer.  In a February 2012 report of contact it is noted that the examiner clarified that the Veteran experienced chronic dislocation and subluxation of the humerus in the shoulder joint and most assuredly showed guarding upon examination when he was experiencing frequent dislocations.  

Finally the Board notes that the Veteran provided private treatment records from Arrowhead Community Hospital, dated in February 2008, July 2008, and January 2009, and Sun Health dating February 2009, which indicated that the Veteran had recurrent shoulder dislocations and a Bankhart lesion for which a right shoulder arthroscopy was performed in February 2009 on an outpatient basis.  There is no objective evidence that the Veteran required convalescence for this procedure as contemplated under 38 C.F.R. § 4.30. See also February 2012 Supplemental Statement of the Case. The Veteran has not since argued otherwise. 

With consideration of the above, the Board finds that an initial rating in excess of 20 percent for the service-connected right shoulder disability is not warranted.  On VA examination in January 2010 and August 2011, it was noted that he had not had recurrent dislocations.  However, in February 2012, it was clarified that the Veteran did indeed experience chronic dislocations and subluxation of the humerus.  In sum, the Board finds that the Veteran does indeed experience recurrent dislocations which equates to a 20 percent rating under Diagnostic Code 5202.  A higher rating is not warranted given the lack of evidence of fibrous union of the humerus, and false flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Furthermore, in order for the Veteran to be entitled to a higher rating for his non-dominant right shoulder he would have to exhibit ankylosis of the scapulohumeral articulation (under Diagnostic Code 5200), or limitation of motion to 25 degrees from his side (under Diagnostic Code 5201).  VA examination in November 2007 reflected forward flexion of 180 degrees and abduction to 119 degrees and 106 degrees (on repetition).  VA examination in January 2010 reflected forward flexion and abduction to 90 degrees.  VA examination in August 2011 reflected forward flexion to 100 degrees and abduction to 90 degrees. The aforementioned findings do not equate to a higher rating.

With consideration of all of the above, the Board finds that the Veteran's service-connected right shoulder disability does not meet the criteria, under Diagnostic Codes 5200 to 5202, necessary for an increased evaluation for the entire appeal period.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected right shoulder disability as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Determining the severity of the Veteran's disability must be done by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is not shown to have any specialized medical training in this regard.  As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

Finally, in making this determination, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the functional loss due to pain has already been considered in the Veteran's currently assigned ratings.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability. Although it was noted on VA examination in January 2010 that the right shoulder disability resulted in occupational impact with increased absenteeism given his decreased manual dexterity, and problems with lifting and carrying, such disability is contemplated in the currently assigned 20 percent rating. Further, it is notable that the August 2011 VA examination report reflected that he was able to work regularly with only limited accommodations made in and around his computer.  There is no persuasive evidence in the record to indicate that his service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against a higher disability rating than that currently assigned with regard to his claim for entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


ORDER

Entitlement to an initial rating, in excess of 20 percent, for a right shoulder disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


